Bell, Presiding Judge.
1. The first enumeration of error complains of the judgment of the trial court overruling the appellant’s motion for new trial. All of the special grounds assert error either on the court’s failure to include matter in his charge to the jury or on portions of the instructions given. The record, however, makes it clear that none of these objections was raised in the trial court in the manner demanded by the amendment of 1966 (Sec. 6, Ga. L. 1966, pp. 493-501) to the Appellate Practice Act of 1965 (Ga. L. 1965, p. 18). The amendment became effective on March 15, 1966. This case was tried on August 3, 1966. The special grounds of the motion for new trial as well as Enumeration 2, for this reason, present nothing for review. See Georgia Power Co. v. Maddox, 113 Ga. App. 642 (1, 2) (149 SE2d 393).
The court did not err in overruling the motion for new trial on the general grounds as the evidence supported the verdict.
2. There is no merit in Enumeration 3 objecting to certain rulings of the court on evidentiary matters as the rulings were entered during the trial without objection by the defendant. Green v. State, 110 Ga. App. 346 (138 SE2d 589).
3. Enumerations 4 and 7 decry an alleged expression of opinion by the judge in his instructions to the jury. These enumerations present nothing for decision, as errors in instruction, even those originating under Code § 81-1104, are subject to the provisions of the Appellate Practice Act of 1965. See Division 1 above.

Judgment affirmed.

Luther C. Llames, Jr., Solicitor General, Duard B. McDonald, Solicitor, for appellee.